DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of claims 12-19 was made without traverse during a telephone conversation with Mr. Jonah Proujanski, on July 31, 2020. Therefore, claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is directed to generating of advertisement by trained ad generator module. The independent claim recites generating ads, presenting the ads, measuring the effectiveness, labeling the ads.   
Under Step 2A Prong one (whether the claim recites an abstract ideas). The limitation of generating, presenting, measuring and labeling covers “Mental Processes” since these limitation covers performance of the limitation in the mind (with the help of pen and paper). For example, a human can review data on the advertisement can label the advertisement as effective or non-effective, and can create an advertisement that looks like the effective advertisement. That is, 
Step 2A prong two (Abstract idea not integrated into practical application).
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. This judicial exception is not integrated into a practical application. The claims includes the additional elements of a module for generating ads. The additional elements merely provide a general linking to a particular technological environment or field of use. Beyond that, the claims recite generic computing elements (module) that provide no more than instructions to “apply it” (the abstract idea) with a computer. Further, the claims appear to be implementing a commercial solution to a commercial problem of generating or creating advertisement using a trained module. Accordingly, this additional element does not integrate the abstract idea into a practical 
Step 2B (significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element: an ad generating module. However, the element is recited at high level of generality, and given the broadest reasonable interpretation are simply generic computer component performing generic computer function of generating, presenting, measuring and labeling. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0003]-[0007)]. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0193545 A1) and further in view of Mellina et al. (US 2019/0205946 A1).
Claim 12:
Zhou teaches generating ads from product information, presenting to consumers (sponsored contents displayed to the user) (see [0023], [0050]; measuring the effectiveness of the ad and labeling the ad (as positive) according to the effectiveness (quality) (quality model circuitry generating quality metric for the sponsored content, quality metric generated according to historical feedback ) (see [0034], [0035], [0057]); (using the quality metric, labeling the ad as suitable quality and/or includes a particular feature or aspect) (see [0036]-[0039]);
Zhou failed to explicitly teach the ad generator is previously trained.  Mellina teaches wherein the ad generator is trained on previously generated ads labeled as positive examples by an effective ad discriminator (generative process to create one or more media objects for online ads, the generative process may be trained using content from user-interaction database, user profile database and prototype media database and including a discriminator); generative process may be trained on media type, including images, audio, video and/or text and/or combinations (see [0020]-[0023], [0038]). Further, Mellina teaches the generative process may create media object (M’) after being trained with respect to user content and prototype media object (M) with increased likelihood that a user may interact positively with created media object (M’) (see [0026]-[0029]). Mellina also teaches generative adversarial network (GAN) consisting of a generator model and a discriminator model, which predicts whether a given image is real or generated image  (see [0039], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a generative adversarial network, as in Mellina, in Zhou’s digital generator. One would be motivated to generate the advertisement in Zhou in order to automate the ad creations, by using neural networks, such as the GAN using in Mellina. 
Examiner notes that the claim recites, wherein the ad generator is trained on previously generated ads labeled as positive examples by an effective ad discriminator, the effective ad discriminator having been trained on prior labeled presented ads. The claim also recites the ads are generated using an ad generator. However, the claim does not positively claim that the trained ad generator applies or uses the features used in the training in order to generate the ad. . The 

Claim 13:
Mellina teaches wherein the ad generator constrains the generated ads according to consumer profile input (the generative process trained using user-interaction, user-profile database, etc.,) (see [0022], [0037], [0056]-[0057]).
Claim 14:
the ad quality metric is based on identity of the advertisers, brand, trustworthiness, etc.,) (see [0035]-[0037], [0046], [0051]).
	Claims 15, 16:
Zhou teaches wherein the ads are visual images; wherein the ads are audio (wherein sponsored contents may include advertisements, stories, image, clips, soundbites and/or any other type of sponsored content) (see [0023].
Claim 17, 18:
Zhou teaches wherein the effectiveness of the presented ads is measured by consumer engagement, wherein the engagement is by clicking (see [0066]).
Claim 19:
Zhou teaches wherein the engagement is by a natural language expression interpreted as expressing interest (see [0044], [0048], [0049]).
Response to Arguments
In order to add clarification, the finality of the last office is withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688        

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688